            CASE 0:18-cv-00466-SRN-HB Doc. 192 Filed 10/12/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

  Brock Fredin,

                             Plaintiff,           Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


  Brock Fredin,

                             Plaintiff,           Court File No. 18-cv-00466 (SRN/HB)
  v.

  Grace Elizabeth Miller, et al.,

                             Defendant.


                            DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am a Partner with the law firm of Kutak Rock LLP and pro bono counsel

to Defendants in the above-captioned matters. I submit this affidavit in support of

Defendants’ Motion for a Temporary Restraining Order and Motion to Declare Plaintiff

Brock Fredin a Vexatious Litigant.

         2.        Attached hereto as Exhibit 1 is the Order granting Defendant Grace Miller a

50-year HRO.




4821-8824-5710.2
            CASE 0:18-cv-00466-SRN-HB Doc. 192 Filed 10/12/20 Page 2 of 4




         3.        Attached hereto as Exhibit 2 is the Order granting Defendant Catherine

Schaefer a 50-year HRO.

         4.        Attached hereto as Exhibit 3 is the 2017 affidavit of Lindsey Middlecamp

attaching copies of the websites Plaintiff Brock Fredin created attacking Defendant

Schaefer, Defendant Miller, and additional sites attacking Ramsey County District Court

Referee Elizabeth Clysdale (who had presided over Middlecamp’s HRO proceeding) and

attorney Karmen McQuitty (who had represented Defendant Miller in her HRO

proceeding).

         5.        Attached hereto as Exhibit 4 are select pages of the hearing transcript from

the February 14, 2018 evidentiary hearing before Judge Teressa Warner.

         6.        Attached hereto as Exhibit 5 are select pages of the hearing transcript from

a November 20, 2018 evidentiary hearing before the Ramsey County Court.

         7.        Attached hereto as Exhibit 6 are select pages of the March 2, 2020 hearing

transcript where Fredin pled the fifth rather than answer questions about the websites.

         8.        Attached hereto as Exhibit 7 are copies of 22 websites that between July

2020 and September 2020 Fredin registered and created. Each site contains photographs of

the individuals, professional and personal details, and a variety of baseless, inflammatory

attacks.

         9.        Attached hereto as Exhibit 8 is the October 1, 2018 Order by Ramsey County

District Court Judge Diamond finding that a Wisconsin suit commenced by Fredin was




                                                 2
4821-8824-5710.2
            CASE 0:18-cv-00466-SRN-HB Doc. 192 Filed 10/12/20 Page 3 of 4




knowingly and intentionally misleading to the Wisconsin court and was designed to

communicate with and harass Schaefer.

         10.       Attached hereto as Exhibit 9 is Fredin’s sanction motion, later denied by the

Ramsey County district court, alleging baselessly that Middlecamp was fired from the City

of Minneapolis.

         11.       Attached hereto as Exhibit 10 is Fredin’s reply brief in an appeal to the

Minnesota Court of Appeals (A20-0539).

         12.       Attached hereto as Exhibit 11 are tweets from Fredin in May of 2018

declaring “Their pro bono representation is next. Dropping some legal bombs on them…”

within minutes of referring to Defendant Middlecamp as “autistic” and writing of

Defendant Schaefer as someone “no one would drill.”

         13.       Attached hereto as Exhibit 12 is a tweet from Fredin in September 2019

warning, “Dismiss one of my lawsuits and two shall take its place.”

         14.       Attached hereto as Exhibit 13 is an April 2018 tweet from Fredin.

         15.       Attached hereto as Exhibit 14 is an upload of federal court documents to two

public hosting sites, scribd.com and idoc.pub.

         16.       Attached hereto as Exhibit 15 is the July 15, 2018 Petition for Writ of

Prohibition or Mandamus filed by Fredin in the Minnesota Court of Appeals.

         17.       Attached hereto as Exhibit 16 are select transcript pages from a November

20, 2018 evidentiary hearing in Ramsey County District Court.




                                                 3
4821-8824-5710.2
            CASE 0:18-cv-00466-SRN-HB Doc. 192 Filed 10/12/20 Page 4 of 4




         18.       Attached hereto as Exhibit 17 is a October 8, 2020 email from Fredin

admitting that he created a website and youtube video disparaging Defendants’ pro bono

counsel.

         19.       Attached hereto as Exhibit 18 is the May 22, 2018 Order from Ramsey

County District Court finding Fredin in contempt in the matter of Middlecamp v. Fredin.

         20.       Attached hereto as Exhibit 19 is the March 9, 2020 Order from Ramsey

County District Court finding Fredin in contempt in the matter of Middlecamp v. Fredin

and awarding Middlecamp a 50 – year HRO.

          I declare under the penalty of perjury that the foregoing is true and correct.

Executed this 12th day of October, 2020 at Minneapolis, Minnesota.



                                                        /s/K. Jon Breyer
                                                        K. Jon Breyer




                                              4
4821-8824-5710.2
